t c summary opinion united_states tax_court carlos franco petitioner v commissioner of internal revenue respondent docket no 26462-06s filed date carlos franco pro_se kevin w coy for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’ sec_2001 and sec_2002 federal income taxes respectively respondent concedes that petitioner has substantiated additional nontaxable deposits of dollar_figure for consisting of dollar_figure for a federal tax_refund dollar_figure for a vehicle license fee rebate dollar_figure for gifts and dollar_figure for a federal tax rebate the issues remaining for decision are whether petitioner understated hi sec_2001 and sec_2002 gross_receipts on schedule c profit or loss from business is entitled to claim schedule c business_expense deductions of dollar_figure and dollar_figure for and respectively and is entitled to greater allowances for itemized_deductions than respondent determined for each year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when petitioner filed his petition he resided in california petitioner was self-employed during and operating a lawn care service petitioner filed form sec_1040 u s individual_income_tax_return and schedules c for each year that respondent examined on his schedules c petitioner reported schedule c gross_receipts of dollar_figure and dollar_figure for and respectively respondent’s revenue_agent ra and his appeals officer ao reconstructed petitioner’s schedule c gross_receipts for each year using the bank_deposits method their reconstructions include item total deposits taxable deposits cash expenditures that did not come from deposited funds or nontaxable sources big_number big_number adjusted sch c gross_receipts big_number big_number understatement in sch c gross receipt sec_1dollar_figure 1dollar_figure big_number big_number big_number big_number for the ra determined that petitioner had total deposits of dollar_figure and dollar_figure into his bank of america and washington mutual accounts respectively for the ra determined that petitioner had total deposits of dollar_figure and dollar_figure into his bank of america and washington mutual accounts respectively for the ra allowed petitioner reductions for nontaxable deposits of dollar_figure for returned checks and dollar_figure for a loan payment received determining taxable deposits of dollar_figure and dollar_figure into his bank of america and washington mutual accounts respectively for the ra determined total deposits of dollar_figure and dollar_figure into his bank of america and washington mutual accounts respectively the ra allowed petitioner reductions for nontaxable deposits of dollar_figure for a returned check dollar_figure for a federal tax_refund dollar_figure for loan payments received and dollar_figure from his total deposits the ra determined taxable deposits of dollar_figure and dollar_figure into his bank of america and washington mutual accounts respectively at petitioner’s appeals hearing he provided a register tape to the ao in which he identified additional nontaxable deposits of dollar_figure for the ao allowed petitioner an additional dollar_figure 1figures have been rounded to the nearest dollar reduction from the dollar_figure in taxable deposits with respect to the bank of america account the ao determined that petitioner had total taxable deposits of dollar_figure for the ra determined cash expenditures of dollar_figure the ao reduced the dollar_figure figure by the dollar_figure cash hoard that petitioner at that time claimed he had on hand for use in the ao determined cash expenditures of dollar_figure dollar_figure taxable deposits dollar_figure cash expenditures dollar_figure dollar_figure taxable deposits dollar_figure cash expenditures big_number dollar_figure adjusted schedule c gross_receipts - dollar_figure schedule c gross_receipts petitioner reported dollar_figure dollar_figure adjusted schedule c gross_receipts - dollar_figure schedule c gross_receipts petitioner reported dollar_figure petitioner’s reported schedule c expense deductions and respondent’s allowances therefor include item per return respondent allowed dollar_figure depreciation dollar_figure big_number big_number big_number big_number big_number big_number special depreciation sec_179 expenses legal profl servs taxes licenses other expenses safety boot sec_220 big_number fuel big_number big_number -0- misc big_number big_number telephone sce vehicle tag sec_55 aaa club deduction for bus use of home vehicle ins big_number big_number -0- 1according to the ra petitioner said misc was an estimate of expenses he forgot to deduct elsewhere 2respondent represents that sce is a utility and that the ra allowed percent of the sce expenses in the calculation of petitioner’s deductions for the business use of his home for and even though petitioner did not claim a deduction for the business use of his home for either year on his schedules c 3the ao determined a 90-percent business use of petitioner’s vehicle s the dollar_figure in adjusted schedule c gross_receipts less dollar_figure in allowed schedule c expense deductions generated a dollar_figure net profit for rather than the dollar_figure net profit that petitioner reported the dollar_figure in adjusted schedule c gross_receipts less dollar_figure in allowed schedule c expense deductions generated a dollar_figure net profit for rather than the dollar_figure net profit that petitioner reported other pertinent items reported by petitioner and respondent’s adjustments thereto include item per return respondent’s adjustment sec_2001 dollar_figure dollar_figure dollar_figure dollar_figure self-emp tax1 deduction for self-emp tax1 form_1040 taxable_income big_number big_number big_number form_1040 total_tax form_1040 interest_income big_number big_number big_number big_number big_number big_number big_number big_number 1the adjustments to petitioner’s self-employment taxes and his deductions therefor are computational and are resolved consistent with the court’s decision 2petitioner received dollar_figure from santoro limited and reported the amount as interest_income on his schedule b interest and ordinary dividends for respondent removed the amount and included it in petitioner’ sec_2001 schedule c gross_receipts for respondent did not adjust the dollar_figure that petitioner received from santoro limited and reported as interest_income petitioner originally argued that the bank_deposits analysis was incorrect because dollar_figure was included twice ie in interest_income and in hi sec_2001 schedule c gross_receipts but he abandoned this claim although petitioner did not elect to itemize his deductions for either year respondent allowed petitioner dollar_figure in schedule a itemized_deductions for instead of the lesser dollar_figure standard_deduction the schedule a itemized_deductions consist of dollar_figure for real_estate_taxes and dollar_figure for charitable_contributions no adjustments were made to petitioner’s dollar_figure standard_deduction for or to his self- employed health insurance deductions which he reported as dollar_figure and dollar_figure for and respectively i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to the issue see sec_7491 petitioner has not alleged or proven that sec_7491 applies therefore the burden remains on him ii petitioner’s schedule c gross_receipts a taxpayer is required to maintain sufficient records to allow for the determination of his or her correct_tax liability sec_6001 92_tc_661 if a taxpayer fails to maintain or does not produce adequate books_and_records the commissioner is authorized to reconstruct the taxpayer’s income and the reconstruction need only be reasonable in view of all the surrounding facts and circumstances see sec_446 petzoldt v commissioner supra pincite 54_tc_1530 indirect methods such as the bank_deposits method may be used for such purposes 348_us_121 the bank_deposits method of determining income assumes that all money deposited into a taxpayer’s bank accounts during a specific period constitutes gross_income 335_f2d_671 5th cir see also 87_tc_74 bank_deposits constitute prima facie evidence of income but the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge price v united_states supra pincite under the bank_deposits method bank_deposits are totaled nonincome deposits redeposits or transfers are eliminated an excess of deposits as adjusted over reported income is considered unreported income cash expenditures that did not come from deposited funds or nontaxable sources are added to unreported income and deductible expenses not accounted for in the taxpayer’s return are allowed bacon v commissioner tcmemo_2000_257 affd without published opinion 275_f3d_33 3d cir petitioner told the ra that he never deposited cash received in his lawn services business only checks petitioner also told the ra that he calculated his schedule c gross_receipts by adding his bank_deposits to his 1099-misc income as noted by the ra however the dollar_figure sum2 does not match petitioner’s reported dollar_figure in schedule c gross_receipts for according to the ra he states that he forgot to report the cash received due to his medical_condition ie hearing and vision problems and it was not fraud because he did not intend to underreport his income the evidence shows that petitioner failed to provide adequate books_and_records to account for his schedule c gross_receipts in addition petitioner admitted to the ra that he did not report all of his income therefore the court finds that respondent’s use of an indirect method to reconstruct petitioner’s schedule c gross_receipts was reasonable 2dollar_figure total deposits dollar_figure 1099-misc income dollar_figure at trial petitioner conceded schedule c gross_receipts of dollar_figure and cash expenditures of dollar_figure for after the parties’ concessions the parties limited their arguments to the disputed issues with respect to the bank_deposits analysis the court addresses these arguments in turn although petitioner also conceded that he paid expenses of dollar_figure in cash during he argues that the bank_deposits analysis is incorrect because his bank_deposits totaled dollar_figure while he reported dollar_figure in schedule c gross_receipts thus the dollar_figure sic difference represents cash he received and reported therefore the dollar_figure of undeposited-cash expenditures that the irs determined never existed but rather dollar_figure sic only and after reducing the dollar_figure figure by petitioner’s dollar_figure cash hoard then only dollar_figure sic remains in dispute as undeposited-cash expenditures_for respondent contends that petitioner had additional_amounts of undeposited-cash expenditures above the dollar_figure sic figure all undeposited cash includes that amount we’re not saying he didn’t report it although petitioner told the ra that he never deposited cash received in his lawn services business at trial he inconsistently asserted that he made deposits into his bank accounts through checks and cash money in addition neither petitioner’s testimony nor hi sec_2002 bank statements establish the source of the dollar_figure in cash that he received and allegedly reported as gross_income ie whether it consists of deposited amounts nontaxable sources or undeposited cash therefore petitioner has not proven that he is entitled to a dollar_figure reduction from the dollar_figure in undeposited-cash expenditures petitioner next argues that the dollar_figure in undeposited-cash expenditures_for should be reduced to account for the dollar_figure in checks that he cashed between and and allegedly placed into a shoe box hidden on a shelf above the washing machine in his garage the funds were his personal money that he earned and paid taxes on at one time respondent contends that the funds are current earnings from his lawn care business petitioner testified that he was a survivalist who had saved dollar_figure to dollar_figure a week since he started working and since he hadn’t used it in years he decided to use it in and he told his customers that he would not accept cash during petitioner also testified that he did not know how much cash he had on hand for because it was not relevant to him 3this figure represents the correct amounted dollar_figure reported schedule c gross_receipts - dollar_figure total bank_deposits 4the dollar_figure for which petitioner asserts that he should get a reduction from his undeposited-cash expenditures has been taken into account in the computation of the understatement see supra p table note during the initial interview on date petitioner told the ra that he had between dollar_figure and dollar_figure in cash on hand for according to the ra petitioner changed his story later that day claiming that he had between dollar_figure and dollar_figure in cash on hand and that he had dollar_figure in cash on hand by the end of at their next meeting on date petitioner claimed that he definitely had dollar_figure on hand at the beginning of petitioner knew he had dollar_figure because he always had that amount and he didn’t take any money out of his cash hoard during but this time he stated that he did not have any money on hand at the end of according to the ra petitioner also told the ra that nobody knows about his cash hoard because he lived alone and had no personal life at trial respondent asked petitioner whether he showed his cash hoard to anybody and whether anybody else knew about it petitioner replied no no no of course not petitioner however called a witness mr walton to corroborate his cash hoard mr walton testified that he knew that petitioner had a shoe box that petitioner might make a withdrawal from his account and he never take it and turn it back in the bank he’ll put it in his shoe box mr walton testified that he knew this because he had seen petitioner put money in the shoe box and it contained quite a bit of money just like over dollar_figure because he bought a truck out of the shoe box but when questioned by the court mr walton testified that he did not go with petitioner to purchase the truck he knew the purchase money came from the shoe box because petitioner did not go to the bank for it but he did not see petitioner take the purchase money out of the shoe box he knew that petitioner got the purchase money out of the shoe box because petitioner told me he did he knew that the shoe box was in the garage because petitioner had told him about it and he had never seen the contents of the shoe box the court accords little probative weight to and views with suspicion the testimony of mr walton petitioner’s only corroborating witness mr walton’s testimony was based on hearsay from petitioner even if the court had determined that mr walton’s testimony was credible his testimony would not support petitioner’s inconsistent statements as to the amounts of his cash hoard nor could his testimony show that the dollar_figure in undeposited-cash expenditures should be reduced by the dollar_figure in checks that petitioner cashed between and and allegedly did not spend until petitioner’s testimony that he kept a cash hoard well over the dollar_figure in undeposited-cash expenditures in a shoe box over his washing machine for some years until he decided to spend it in is at best self-serving see 94_tc_654 the court also finds improbable petitioner’s claim that while he cashed dollar_figure in checks between and he did not spend the money and he kept it in a shoe box for use in despite maintaining various certificates of deposit and bank accounts in addition petitioner has inconsistently claimed that he had cash on hand for consisting of dollar_figure checks cashed between and dollar_figure to dollar_figure dollar_figure and dollar_figure to dollar_figure simply put petitioner’s cash hoard assertion is riddled with inconsistencies and implausibilities and has not been supported by objective evidence in the record see parks v commissioner supra pincite boone v commissioner tcmemo_1997_471 affd without published opinion 208_f3d_212 6th cir phillips v commissioner tcmemo_1984_133 in re kelesyan bankr bankr m d fla on the basis of the foregoing respondent’s determinations of dollar_figure and dollar_figure in undeposited-cash expenditures_for and respectively are sustained respondent’s determinations of dollar_figure and dollar_figure of schedule c gross_receipts for and respectively are sustained insofar 5aside from the bank of america and washington mutual accounts petitioner also held four certificates of deposit worth dollar_figure as of date petitioner owned six certificates of deposit worth dollar_figure as of date as understatements to petitioner’s schedule c gross_receipts for and are proposed respondent’s determinations are sustained iii petitioner’s schedule c expense deductions the schedule c expense deduction in dispute is the dollar_figure of the claimed dollar_figure in other expenses that respondent disallowed although the ao allowed petitioner a dollar_figure expense deduction for vehicle insurance for respondent argues that the dollar_figure figure consists of dollar_figure for fuel dollar_figure for sce and dollar_figure for misc it is unclear from the record whether respondent allowed the dollar_figure expense deduction as a separate item within the other expenses category or whether it offsets the dollar_figure misc expense for ie only dollar_figure of the misc expense remains in dispute the schedule c expense deductions in dispute are the dollar_figure of the claimed dollar_figure in other expenses and dollar_figure of the claimed dollar_figure in sec_179 expenses and depreciation_deductions that respondent disallowed although the ao allowed petitioner a dollar_figure expense deduction for vehicle insurance for respondent alleges that the dollar_figure figure consists of dollar_figure 6respondent determined understatements of dollar_figure and dollar_figure for and respectively after taking into account the parties’ concessions and the court’s allowances for schedule c expense deductions infra the understatements in petitioner’s schedule c gross_receipts are dollar_figure and dollar_figure for and respectively for sce and dollar_figure for misc it is unclear from the record whether respondent allowed the dollar_figure expense deduction as a separate item within the other expenses category or whether it offsets the dollar_figure misc expense for ie only dollar_figure of the misc expense remains in dispute the dollar_figure figure consists of dollar_figure of the sec_179 expense deduction dollar_figure of the special depreciation allowance and dollar_figure of the depreciation deduction petitioner asserted that he had proved them and they’re in my exhibits which i showed to the irs petitioner told the ra that he had paid for the fuel in cash there is no evidence in the record substantiating payments of dollar_figure for fuel in respondent’s disallowance of the dollar_figure fuel expense deduction for is sustained see 503_us_79 with respect to the dollar_figure and dollar_figure deductions for misc expenses for and respectively petitioner has provided receipts substantiating payments of dollar_figure to the franchise tax board for dollar_figure for a permit for which bears an undecipherable notation dollar_figure for a building permit and landscaping business license for and vehicle expenses of dollar_figure for aaa renewal for dollar_figure for dmv renewal for dollar_figure to the city of moreno valley for vehicle tags for and dollar_figure and dollar_figure to nationwide for automobile insurance for and respectively the court finds that petitioner is entitled to deduct the dollar_figure that he paid to the franchise tax board in and the dollar_figure for the building permit and landscaping business license in see sec_162 sec_164 see also cunningham v commissioner tcmemo_1989_260 and cases cited therein petitioner has not proven that the dollar_figure permit for which bears the undecipherable notation qualifies as an ordinary and necessary business_expense and that is it not a nondeductible personal_expense see sec_162 sec_262 thus he is not entitled to a deduction for that permit the ao allowed petitioner deductions of dollar_figure and dollar_figure for vehicle insurance based upon a 90-percent business use petitioner has not established that he is entitled to a greater business_use_percentage or that he is entitled to allowances for insurance greater than dollar_figure and dollar_figure for and respectively because the ao allowed petitioner a business_use_percentage of percent the court will also allow petitioner percent of his vehicle expenses for dollar_figure for aaa renewal for dollar_figure for dmv renewal for and dollar_figure for the city of moreno valley vehicle tags for compare cohan v commissioner f 2d 7the ra determined business use percentages of and percent for petitioner’s ford and toyota trucks respectively 2d cir with 50_tc_823 pursuant to sec_274 the court cannot estimate expenses with respect to certain items affd per curiam 412_f2d_201 2d cir there is no evidence in the record substantiating payments of dollar_figure for tools in therefore the court finds that petitioner is not entitled to an allowance greater than the dollar_figure that the ra allowed as sec_179 expenses for petitioner also has not proven any infirmity with respect to respondent’s determinations disallowing dollar_figure of petitioner’s special depreciation deduction and dollar_figure of his depreciation deduction accordingly respondent’s determinations are sustained petitioner submitted canceled checks substantiating telephone payments of dollar_figure and dollar_figure for and respectively it is unclear from the record whether respondent has already given petitioner allowances for these items or that the items qualify as deductible business_expenses see sec_262 charges for basic telephone service for the 1st telephone line at the taxpayer’s residence are treated as a nondeductible personal_expense see also sec_274 sec_280f requiring strict substantiation of cell phone expenses accordingly petitioner is not entitled to allowances greater than the dollar_figure and dollar_figure for telephone that respondent allowed for and respectively petitioner submitted canceled checks substantiating dollar_figure and dollar_figure for earthquake insurance for and respectively dollar_figure and dollar_figure for home insurance policies for and respectively and dollar_figure for his homeowners’ association fees for each year respondent allowed dollar_figure and dollar_figure of the sce expense for and respectively respondent also allowed a dollar_figure depreciation deduction for petitioner’s home in the computation of the deduction for the business use of his home for each year petitioner has failed to establish that respondent erred in disallowing the claimed sce expense with respect to petitioner’s schedule c and treating it as an expense for the business use of his home or that he is entitled to an allowance greater than percent of the item petitioner also has not established that he is entitled to deductions for the business use of his home greater than the dollar_figure and dollar_figure allowances that respondent determined for and respectively respondent’s determinations are sustained iv petitioner’s itemized_deductions respondent allowed petitioner itemized_deductions of dollar_figure for consisting of dollar_figure for real_estate_taxes and dollar_figure 8petitioner told the ra that he paid sce in cash thus he has not substantiated any payments to sce for either year for charitable_contributions respondent allowed petitioner the dollar_figure standard_deduction for petitioner has submitted canceled checks or receipts substantiating dollar_figure and dollar_figure for real_estate_taxes for and respectively dollar_figure and dollar_figure for charitable_contributions for and respectively dollar_figure and dollar_figure for health insurance premiums for and respectively and medical dental expenses of dollar_figure for self-employed individuals may deduct percent and percent of their health insurance premiums for and respectively and may deduct the excess thereof pursuant to sec_213 sec_162 petitioner claimed self- employed health insurance deductions of dollar_figure and dollar_figure for and respectively respondent has made no adjustment to petitioner’s claimed dollar_figure self-employed health insurance deduction for although it should have been limited to dollar_figure percent of dollar_figure petitioner has not proven that he is entitled to an amount greater than the dollar_figure that respondent allowed as a self-employed health insurance deduction for but he may deduct the dollar_figure excess in the amount allowed by sec_213 petitioner’s self-employed health substantiated health insurance premium payments of dollar_figure less the dollar_figure self-employed health insurance deduction that respondent allowed insurance deduction for is limited to dollar_figure percent of dollar_figure because petitioner only deducted dollar_figure he is entitled to deduct an additional dollar_figure as a self-employed health insurance deduction for in addition petitioner may deduct the dollar_figure excess in the amount allowed by sec_213 see sec_63 sec_162 in the end however petitioner is not entitled to deduct his sec_213 medical_expenses for either year because the amounts do not exceed the 5-percent floor of sec_213 and he did not elect to itemize his deductions see sec_63dollar_figure the ra allowed dollar_figure as noncash contributions for based upon cash receipts from grocery stores and so forth the ao however allowed charitable_contributions of dollar_figure petitioner’s exhibit indicates that of the dollar_figure in canceled checks that he submitted into evidence respondent has already substantiated health insurance premium payments of dollar_figure less the allowable dollar_figure self-employed health insurance deduction 11the sum of petitioner’s sec_213 medical_expenses for is dollar_figure dollar_figure excess health insurance premiums dollar_figure substantiated medical dental expenses taking into account respondent’s adjustments and the court’s findings petitioner’s adjusted_gross_income agi for is dollar_figure to exceed the 5-percent floor of sec_213 petitioner’s medical dental expenses must exceed dollar_figure for the sum of petitioner’s sec_213 medical_expenses for is dollar_figure excess health insurance premiums taking into account respondent’s adjustments and the court’s findings petitioner’s agi for is dollar_figure to exceed the 5-percent floor of sec_213 petitioner’s medical dental expenses must exceed dollar_figure for given petitioner an allowance of dollar_figure the court will allow petitioner an additional dollar_figure deduction as a charitable_contribution for see cohan v commissioner f 2d pincite the court will also allow petitioner a dollar_figure deduction for real_estate_taxes for rather than the dollar_figure figure that respondent allowed petitioner did not elect to itemize his deductions for and the dollar_figure sum12 does not exceed the dollar_figure standard_deduction for see sec_63 respondent’s determination is sustained to reflect the foregoing decision will be entered under rule 12dollar_figure real_estate_taxes dollar_figure charitable_contributions dollar_figure appendix the figures in this appendix are for illustrative purposes only computations in accordance with rule will be necessary the figures take into account respondent’s determinations the parties’ concessions and the court’s allowances dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sch c deductions safety boots fuel telephone franchise tax bd dollar_figure licenses or permits vehicle ins aaa vehicle tags dmv deduction for bus dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure use of home dollar_figure legal profl servs dollar_figure tax licenses dollar_figure depreciation sec_179 expenses total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sch c profit loss dollar_figure dollar_figure gross_receipts -dollar_figure deductions -dollar_figure net profit dollar_figure dollar_figure self-emp tax comp net profit sch c dollar_figure net_earnings self-emp tax self-emp tax deduction dollar_figure x x dollar_figure dollar_figure x x dollar_figure dollar_figure x x dollar_figure dollar_figure form_1040 item sec_2002 dollar_figure taxable interest bus income dollar_figure self-emp tax deduction -dollar_figure self-emp ins deduction -dollar_figure dollar_figure agi dollar_figure dollar_figure -dollar_figure -dollar_figure dollar_figure see sec_1401 and b a which allows as a deduction one-half of the self-employment_tax rate thus dollar_figure percent of the schedule c net profit is subject_to self-employment_tax see sec_1401 and b the rate_of_tax imposed upon self-employment_income is the sum of and percent see sec_164 which allows as a deduction one-half of the self-employment taxes
